DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 5-6, 21-30 are pending wherein claims 1, 21, and 26 are in independent form. 
3.	Claim 1 has been amended. In view of amendment, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
4. 	Claims 4, 7-20 have been canceled. Claims 21-30 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is 
directed to non-statutory subject matter.
		Claim 26 recites “a computer readable storage medium” but does not specify that the claimed computer readable storage medium is a non-transitory may be tangible, non-transitory, and/or non-transmission. The storage devices may not embody signals. In a certain embodiment, the storage devices only employ signals for accessing code”. Specification also discloses in Par [0024], “The computer readable storage medium may be a storage device storing the code. The storage device may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, holographic, micromechanical, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing”. By using the phrase “may be”, specification provides an open-ended media embodiment that implies a possibility that the computer readable storage medium may not be a fixed, tangible and readable medium. Moreover, Specification provides some example of computer readable storage medium (r an electronic, magnetic, optical, electromagnetic, infrared, holographic, micromechanical, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing) but does not explicitly exclude ineligible signal media (signal per se). As the specification does not explicitly exclude transitory signal media, the claimed computer readable storage medium encompasses both the non-transitory tangible medium and transitory propagating signals per se. Therefore, claim 26 is rejected for covering non-statutory subject matter.
		Claims 27-30 depend upon claim 26 and thereby, are rejected for the reasons discussed above.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-3, 5-6, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 1 recites the limitation "the subcarrier spacing" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 21 recites the limitation "the subcarrier spacing" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
		Claim 26 recites the limitation "the subcarrier spacing" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
		Claims 2-3, 5-6 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Claims 22-25 depend upon claim 21 and thereby, are rejected for the reasons discussed above with respect to claim 21.
		Claims 27-30 depend upon claim 26 and thereby, are rejected for the reasons discussed above with respect to claim 26.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 2, 22, 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
		Claim 2 recites, “the at least one Uu LCH restriction parameter comprises one or more of: maximum physical uplink shared channel duration, allowed subcarrier spacing, and allowed serving cell”. Claim 2 depends upon claim 1 and claim 1 recites, “a set of Uu LCH restriction parameter, the set of Uu LCH restriction parameter comprising a set of allowed Subcarrier Spacings and a maximum physical uplink shared channel duration”. The scope of claim 2 is broader than claim 1 and therefore, claim 2 does not further limit the subject matter of the claim upon which it depends.
		Claim 22 recites limitation similar to claim 2 above and thereby, is rejected for failing to further limit the subject matter of the claim upon which it depends.
		Claim 27 recites limitation similar to claim 2 above and thereby, is rejected for failing to further limit the subject matter of the claim upon which it depends.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-3, 21-23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al (US 20210274545 A1, hereinafter referred to as Adjakple) in view of 3GPP (3GPP TS 38.321, V15.5.0, hereinafter referred to as 3GPP).
		Re claim 1, Adjakple teaches a method of a remote unit (Abstract) comprising: 
	(i) configuring a set of sidelink (“SL”) logical channels (“LCHs”) (sidelink logical channels) with a set of Uu LCH restriction parameter (logicalChannelSR-MaskSL as disclosed in Par 0103, Par 0114; stringent latency requirement configured to each logical channel such as latency threshold, MaxPUSCH-Duration, parameter K2 as disclosed in Par 0132-0136; LCP mapping restrictions configured for the LCH(s) that triggered the sidelink BSR as disclosed in Par 0111, Par 0116, Par 0146, Par 0161), the set of Uu LCH restriction parameter comprising Adjakple does not disclose that Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings); 
	(ii) receiving, via internal process, a sidelink buffer status reporting trigger for a first SL LCH (regular sidelink BSR is triggered for sidelink LCH(s)/LCG based on the availability of sidelink data) (Par 0054, Par 0061, Par 0103-0105, Par 0111, Par 0116-0120, Par 0138-0140, Par 0146, Par 0153, Par 0161); 
	(iii) determining that an uplink shared channel (‘UL-SCH”) resource for a new transmission is available (UL-SCH resources available for a new data transmission) (Par 0071, Par 0105-0111, Par 0116, Par 0126-0130, Par 0139-0146, Par 0153-0161); 
	(iv) determining that a Scheduling Request can be triggered for the first SL LCH (scheduling request triggered for the logical channel that triggered BSR) when an UL-SCH resource is available for new transmission (UL-SCH resource available for new transmission) based on a configured parameter (logicalChannelSR-MaskSL, LCP mapping restrictions, prioritizing sidelink transmissions) (Par 0061-0075, Par 0078, Par 0103, Par 0111-0115, Par 0139, Par 0146-0163);
	(v) determining that LCP mapping restrictions configured for the logical channel (LCH) not satisfying/meeting he LCP mapping restrictions configured for LCH. Adjakple does not explicitly disclose that LCP mapping restrictions include a set of allowed Subcarrier Spacings for the first SL LCH and thereby, Adjakple does not disclose that the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission);
	(vi) triggering a Scheduling Request to a base unit via a Uu interface for PC5 resources  (triggering scheduling request for BSR reporting to schedule/allocate resources for sidelink transmission) (Par 0054, Par 0061-0076, Par 0078, Par 0102-0116, Par 0138-0163, Par 0168).
		Adjakple does not explicitly disclose that
	(vii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings;
	(viii) the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission.
		Re components (vii) and (viii), 3GPP teaches that 
	(vii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings (LCP mapping restrictions for each logical channel include a list of allowed subcarrier spacings (allowedSCS-List) for transmission) (Sec 5.4.3.1.1 General, Pg. 30-31);
UL grant is not used for transmission when the subcarrier spacing associated to the UL grant is not included in the set of allowed subcarrier spacings) (Sec 5.4.3.1.2, Selection of Logical channels, Pg. 31).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the steps that (vii) the set of Uu LCH restriction parameter includes a set of allowed Subcarrier Spacings; (viii) the set of allowed Subcarrier Spacings for the first SL LCH does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission, as taught by 3GPP for the purpose of controlling LCP procedure while performing new transmission, as taught by 3GPP (Sec 5.4.3.1.1 General, Pg. 30-31).
		3GPP discloses that LCP mapping restrictions include a list of allowed subcarrier spacings (allowedSCS-List) for transmission. 3GPP further discloses that allowed subcarrier spacings configured for a logical channel require to match the subcarrier spacing of available UL grant to perform new transmission using the available UL grant (Sec 5.4.3.1.2 Selection of logical channels, Pg. 31). Therefore, when the list of allowed subcarrier spacings include the subcarrier spacing associated with the available UL grant, the available UL grant meets at least a part of the LCP mapping restrictions (because LCP mapping restrictions the available UL grant does not meet the LCP mapping restrictions (3GPP, Sec 5.4.3.1.1, General, Pg. 30-31; Sec 5.4.3.1.2 Selection of logical channels, Pg. 31). On the other hand, Adjakple refers to section 5.4.3.1 of TS 38.321 for LCP mapping restrictions (Par 0146, Par 0161) and further discloses that a scheduling request for a sidelink logical channel (LCH) is triggered when the available UL-SCH resources do not meet the LCP mapping restrictions (Par 0103-0115, Par 0139-0163). Therefore, in view of Adjakple and 3GPP, when the subcarrier spacing associated with the available UL grant is not included in the set of allowed subcarrier spacings (allowedSCS-List, 3GPP, Sec. 5.4.3.1, Pg. 30-31; Sec. 5.4.3.1.2, Pg. 31), the available UL grant does not meet the LCP mapping restrictions configured for the LCH that triggered the BSR (Adjakple, Par 0146-0151, Par 0161-0163), and as a result, a scheduling request is triggered for the LCH that triggered the BSR (Adjakple, Par 0146-0151, Par 0161-0163).
		In view of above discussion, the combination of Adjakple and 3GPP is capable of determining that the set of allowed Subcarrier Spacings for the first SL LCH (allowedSCS-List) does not include the Subcarrier Spacing associated with the UL-SCH resources available for the new transmission (available UL grant failing to meet the LCP mapping restrictions (Par 0146, Par 0161) such as the subcarrier spacing associated with the available UL grant is not included in the set of allowed subcarrier spacings (3GPP, Sec. 5.4.3.1.2, Pg. 31, selection of 
		Claim 21 recites a remote unit apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 26 recites a program product storing codes to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 22, 27, Adjakple teaches that the at least one Uu LCH restriction parameter comprises one or more of: maximum physical uplink shared channel duration (maxPUSCH-Duration, Par 0134) (Par 0132-0136), allowed subcarrier spacing, and allowed serving cell.
		Re claims 3, 23, 28, Adjakple teaches that triggering the Scheduling Request occurs (UL-SCH resources do not meet LCP mapping restrictions) in response to detecting that a first parameter maxPUSCH-Duration configured for the first SL LCH has a smaller value than the PUSCH transmission duration associated with the UL-SCH resource available for the new transmission (maxPUSCH-Duration is the LCP mapping restriction parameter and it is the maximum PUSCH duration allowed for uplink/Uu transmission. when a logical channel (LCH) is configured with maxPUSCH-Duration, the LCH can not occupy PUSCH for longer than maxPUSCH-Duration. When the available UL-SCH resource duration is longer than maxPUSCH-Duration, then the available UL-.
14.	Claims 5, 6, 24, 25, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple and 3GPP as applied to claims 1, 21, and 26 above and further in view of Huawei (Further discussion on SR configuration and procedure for NR SL, R2-1907450, hereinafter referred to as Huawei).
		Re claims 5, 24, 29, Adjakple does not explicitly disclose that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH.
		Huawei teaches that triggering the Scheduling Request (Proposal 4, Proposal 5, Pg. 4) occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion (available PUSCH resources are located after PUCCH, Fig. 2, Pg. 3) for the Scheduling Request triggered for the first SL LCH (transmit SR using PUCCH resource) (Proposal 3-proposal 5, Pg. 2-4).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step that triggering the Scheduling Request occurs in response to determining that the UL-SCH resource available for the new transmission are later in time than a next physical uplink control channel transmission occasion for the Scheduling Request triggered for the first SL LCH, as taught by Huawei for the purpose of ensuring 
		Re claims 6, 25, 30, Adjakple teaches to receive a time threshold (latency threshold, Par 0133).
		Adjakple does not explicitly discloses that triggering the Scheduling Request occurs in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a time the sidelink buffer status reporting trigger for the first SL LCH is received. 
		Huawei teaches to trigger a scheduling request when the available PUSCH resources do not meet the stringent delay requirement (i.e. 3 ms) of a V2X service (Proposal 3-proposal 5, Pg. 2-4).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Adjakple by including the step to trigger a scheduling request when the available PUSCH resources do not meet the stringent delay requirement (i.e. 3 ms) of a V2X service, as taught by Huawei for the purpose of ensuring the QoS requirement of the delay sensitive V2X service, as taught by Huawei (Proposal 4, Pg. 4).
		Adjakple teaches to receive stringent delay threshold (Par 0133) and Huawei teaches to trigger scheduling request when the available PUSCH resources do not ensure the stringent delay requirement (i.e. 3 ms) of the V2X service. Therefore, Adjakple in view of Huawei is capable of triggering the Scheduling Request in response to determining that UL-SCH resource available for the new transmission are more than the time threshold away in time from a 
Relevant Prior Art
		Kang et al (US 20200351981 A1) discloses that a sidelink BSR is triggered for a logical channel. When the available uplink resources do not meet the LCP mapping restrictions configured for the logical channel, a scheduling request is triggered (Par 0197-0205, Par 0207-0215).















Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473